892 So. 2d 507 (2004)
Matthew Patrick UBERTACCIO, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-1738.
District Court of Appeal of Florida, Second District.
December 3, 2004.
James Marion Moorman, Public Defender, and William L. Sharwell, Assistant Public Defender, Bartow, for Appellant.
Matthew Patrick Ubertaccio, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Chandra Waite Dasrat, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
In this Anders appeal, appellate counsel challenges Matthew Patrick Ubertaccio's aggravated battery conviction and his sentence. Ubertaccio raises several pro se issues as well. We find merit only in Ubertaccio's counsel's argument that certain costs were improperly imposed and must be stricken. Ubertaccio properly preserved the costs issue by filing a motion to correct sentencing error.
The trial court improperly imposed the following costs: (1) $25 cost of prosecution imposed pursuant to section 938.27, Florida Statutes (2003), which must be stricken pursuant to Reyes v. State, 655 So. 2d 111 (Fla. 2d DCA 1995), for lack of documentation; (2) $25 cost imposed pursuant to administrative order, which must be stricken pursuant to Reyes, 655 So. 2d 111, for lack of statutory authority; (3) $12 cost imposed for "other," which must be stricken pursuant to Reyes, 655 So. 2d 111, for lack of statutory authority or documentation; (4) $263 cost imposed for the cost of investigation, which must be stricken pursuant to Gonse v. State, 713 So. 2d 1114 (Fla. 2d DCA 1998), and Reyes, 655 So. 2d 111, for lack of documentation; and (5) $2 cost imposed pursuant to section 938.15, which must be stricken pursuant to Giles v. State, 779 So. 2d 546 (Fla. 2d DCA 2001), because it was not orally pronounced.
Having determined that the trial court improperly imposed the above costs, we strike those costs but otherwise affirm.
Affirmed; costs stricken.
WHATLEY and SALCINES, JJ., concur.